t c memo united_states tax_court sherman r solaas petitioner v commissioner of internal revenue respondent docket no filed date greg l eriksen specially recognized for petitioner irene s carroll for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined that petitioner is liable as a transferee of kemp bros inc kbi for deficiencies in income_tax additions to tax and penalties owed by kbi as follows additions to tax penalties sec sec sec sec year a a a a deficiency a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number --- --- dollar_figure --- --- --- --- --- --- --- --- --- dollar_figure --- --- --- dollar_figure --- respondent also asserted in the notice of transferee_liability that kbi owed as additional_amounts the following item year amount unpaid lien fees interest refunded in error assessed interest accrued interest to date from date from date from date from date from date accrued addition_to_tax for failure to pay dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure kbi's total_tax liability was dollar_figure however the unpaid balance was dollar_figure the issue for decision is whether petitioner is liable as a transferee under section for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner's increase in salary from kbi and amounts kbi loaned petitioner findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference kbi was a california corporation with its principal_place_of_business pincite south hoover avenue whittier california kbi was a general contractor in the construction industry kbi's gross_sales from and were dollar_figure dollar_figure dollar_figure and dollar_figure respectively kbi ceased to operate sometime during middle to late from through petitioner mr solaas was the president and sole shareholder of kbi mr solaas actively participated in the company's projects--he arrived early to work spent time with the estimating department and project management visited construction sites and worked on marketing kbi on brief respondent argues for the first time that kbi's purchase of a one-third interest in a condominium in mexico that kbi used to entertain clients was a transfer by kbi to mr solaas generally we do not consider issues that are raised for the first time at trial or on brief 92_tc_376 affd 920_f2d_1196 5th cir 52_tc_440 affd 438_f2d_774 3d cir this matter was not argued until briefing therefore we do not consider it to be before the court kbi paid mr solaas john c espino mr espino and larry c graham mr graham officers of kbi the following salaries year mr solaas mr espino mr graham dollar_figure big_number big_number dollar_figure dollar_figure big_number mr solaas decided how much kbi paid mr espino mr graham and himself parr contracting co pcc was a construction contractor similar in size to kbi--it averaged between dollar_figure and dollar_figure million in gross_sales per year from through pcc paid its ceo between dollar_figure and dollar_figure auerbach construction inc aci was a construction contractor similar in size to kbi--it averaged between dollar_figure and dollar_figure million in gross_sales per year in aci paid its president and ceo approximately dollar_figure several times from until kbi loaned various amounts of money to mr solaas kbi recorded these loans on its financial statements as accounts_receivable from mr solaas mr solaas determined the amounts of these loans between september of and december of mr solaas repaid dollar_figure of the money kbi loaned to him as of february of kbi's loan account analysis listed the amount of the loans outstanding to mr solaas as totaling dollar_figure after february of kbi did not loan mr solaas any money on date the amount of kbi's loans outstanding to mr solaas totaled dollar_figure in the internal_revenue_service irs began auditing kbi kbi and the examination_division of the irs could not resolve the tax_liability so in july of kbi filed a protest with the appeals_office of the irs the appeals_office and kbi resolved the matter and on date the irs assessed corporate_income_tax deficiencies additions to tax penalties and interest for through against kbi as follows year tax assessed additions to tax penalties interest1 dollar_figure dollar_figure big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- --- interest to date additionally on date the irs assessed corporate_income_tax deficiencies and interest for and against kbi as follows year tax assessed interest1 dollar_figure big_number dollar_figure dollar_figure interest to date sometime after date the irs took action to collect kbi's unpaid corporate income taxes the irs seized all of kbi's assets it could locate with the exception of kbi's assets located in mexico the irs is the only known unpaid creditor of kbi opinion sec_6901 authorizes the assessment of transferee_liability in the same manner as the taxes in respect of which the liability was incurred this provision does not create a new liability it merely provides a remedy for enforcing the existing liability of the transferor 334_f2d_875 9th cir affg 37_tc_1006 57_tc_680 the commissioner has the burden of proving all the elements necessary to establish the taxpayer's liability as a transferee except for proving that the transferor was liable for the tax sec_6902 rule d the substantive question of whether a transferee is liable for the transferor's obligation and the extent of his liability depends on state law see 357_us_39 70_tc_373 affd without published opinion 688_f2d_815 2d cir all the transfers in the instant case occurred in california hence california law governs adams v commissioner supra pincite under california law a person is liable as a transferee to the extent of the value of transferred assets when such assets are fraudulently conveyed to him 61_tc_424 cf kuzmicki v nelson p 2d cal dist ct app in california adopted the uniform fraudulent transfer act ufta which applies to transfers made or obligations incurred on or after date cal civ code sec dollar_figure west all the transfers that respondent alleges are fraudulent took place after accordingly the ufta applies california civil code section dollar_figure provides a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor's claim arose before or after the transfer was made or the obligation incurred if the debtor made the transfer or incurred the obligation as follows a with actual intent to hinder delay or defraud any creditor of the debtor b without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or intended to incur or believed or reasonably should have believed that he or she would incur debts beyond his or her ability to pay as they became due california civil code section dollar_figure provides a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation section a relates to actual fraud whereas sections b and dollar_figure relate to constructive fraud mr solaas' salary actual fraud respondent contends that the amount of the increase in mr solaas' salary from to was actual fraud on kbi's creditors respondent points out that kbi increased mr solaas' salary by percent while during that same time it increased other officers' salaries by only percent and mr solaas determined the salary kbi paid him mr solaas argues that the salary kbi paid him in was reasonable for the court to find actual fraud mr solaas must have actually intended to hinder delay or defraud any of kbi's creditors cal civ code sec a respondent concedes that the increased salary by itself does not indicate that mr solaas had the intent to hinder delay or defraud kbi's creditors respondent however argues that the unwarranted increase in salary when considered along with the other transfers kbi made to mr solaas somehow amounts to actual fraud in kbi paid mr solaas a salary that was comparable to similarly positioned officers and executives at similar companies respondent presented no persuasive evidence that mr solaas' salary was unreasonable after considering all the facts and circumstances we hold that the salary kbi paid to mr solaas was reasonable and was not actual fraud on kbi's creditors constructive fraud respondent argues that mr solaas did not give reasonably equivalent value for the amount of increase in salary from to mr solaas argues that he gave reasonably equivalent value in exchange for the salary kbi paid him in and that respondent has failed to carry the burden_of_proof because respondent produced no evidence of reasonable_compensation for the court to find constructive fraud kbi must not have received reasonably equivalent value in exchange for the transfer it made to mr solaas the salary it paid him cal civ code secs b in general what constitutes reasonably equivalent value under the ufta must be determined from the standpoint of the transferor's creditors in re prejean 994_f2d_706 9th cir respondent points out that mr solaas alone determined the salary kbi paid him and that the increase in his salary from to was five times greater than the increase to the other respondent concedes that kbi received reasonably equivalent value for dollar_figure of the dollar_figure salary it paid to mr solaas in officers' salaries respondent argues that there was no apparent reason why mr solaas gave himself a large increase that mr solaas offered no explanation for the difference in increases among the officers' salaries and therefore mr solaas did not give reasonably equivalent value for the increase in his salary this argument is unconvincing we have already found that the salary kbi paid mr solaas was reasonable therefore we hold that the salary kbi paid mr solaas was not constructive fraud on kbi's creditors the loan sec_1 kbi's loans to mr solaas on brief respondent argues for the first time that the loans kbi made to mr solaas were something other than loans ie respondent refers to kbi's loans to mr solaas as alleged loans in the notice of transferee_liability and answer however respondent concedes that kbi loaned mr solaas money actual fraud respondent contends that the loans to mr solaas from through constitute actual fraud on kbi's creditors mr solaas argues that respondent has failed to prove that the loans to him constitute actual fraud on kbi's creditors for the court to find actual fraud mr solaas must have actually intended to hinder delay or defraud any of kbi's creditors cal civ code sec a respondent suggests that payments murray company mc an unrelated entity made to kbi to decrease the amount outstanding on kbi's loan to mr solaas and kbi's repayments to mc a few days later the mc transactions mulcted banks and bonding companies by misrepresenting kbi's financial status respondent points to the following mc made all of its payments to kbi just before steven wright kbi's accountant prepared kbi's financial statements and midyear reports kbi used the financial statements and midyear reports to gain lines of credit from banks and to obtain bonding for its construction work and the mc transactions reduced the amount of debt listed on the financial statements and midyear reports as due from mr solaas and increased the amount of stated cash on hand shown on the financial statement we are not persuaded by respondent's argument first mc was an independent unrelated third party respondent presented no evidence that mr solaas or kbi controlled or was in any way involved with other than in the mc transactions mc second the mc transactions were not transfers kbi made to mr solaas the loans are the alleged transfers kbi made to mr solaas mr solaas personally never received any money from kbi or mc from the mc transactions respondent has produced no persuasive evidence that kbi loaned money to mr solaas with the intent to defraud any of kbi's creditors respondent also claims that kbi intended to hinder and or delay payment to the irs respondent points to the fact that kbi paid all of its creditors other than the irs under california law the preference of one creditor over another is not generally a fraudulent conveyance see wyzard v goller cal rptr 2d cal ct app respondent's argument is one of preference of one creditor over another and thus fails to convince us that kbi intended to hinder or delay payment to the irs respondent has failed to prove that mr solaas intended to hinder delay or defraud any of kbi's creditors by having kbi loan him money we hold that the loans kbi made to mr solaas were not actual fraud on kbi's creditors constructive fraud respondent argues that mr solaas did not give reasonably equivalent value to kbi for the loans it made to mr solaas from through mr solaas argues the contrary for the court to find constructive fraud kbi must not have received reasonably equivalent value in exchange for the transfers it made to mr solaas the loans it made to him cal civ code secs b and respondent has conceded that the alleged transfers were loans if a promise to repay money provides the transferor with a sufficient quid pro quo when given the fact that later events may deprive the promise of value is of no significance--the test is value when given not the exercise of hindsight 61_tc_424 accordingly under california law a bona_fide loan may be made for reasonably equivalent value see reidy v collins p 2d cal ct app pierce v commissioner supra pincite chris powell kbi's controller from through testified that during his tenure at kbi mr solaas repaid amounts he borrowed from kbi mr powell's testimony generally was credible and we rely on his testimony as it was supported by the record see 58_tc_560 basing analysis upon evaluation of the entire record and the credibility of witnesses see also estate of neff v commissioner tcmemo_1997_186 additionally from through mr solaas made repayments to kbi repayments suggest that withdrawals were made with the intent to repay see pierce v commissioner supra pincite 56_tc_556 affd without published opinion 474_f2d_1338 3d cir schneller v commissioner tcmemo_1996_62 affd without published opinion 129_f3d_1265 6th cir furthermore kbi charged mr solaas interest on the money it loaned to him kbi did not loan mr solaas any money after feb of but between feb of and mar of the amount mr solaas owed on the loans grew from dollar_figure to dollar_figure this is continued respondent has failed to show by a preponderance_of_the_evidence that mr solaas' promise when given had insufficient value to support the transfer see pierce v commissioner supra pincite therefore we hold that the loans kbi made to mr solaas were not constructive fraud on kbi's creditors kbi's alleged forgiveness of the loans respondent argues that if the alleged loans are treated by the court as real loans from kbi to mr solaas then the forgiveness of those loans and or the decision not to collect on those loans is a transfer citing merriam v commissioner tcmemo_1995_432 affd without published opinion 107_f3d_877 9th cir respondent contends that this transfer occurred when kbi was insolvent and would constitute constructive fraud respondent bears the burden_of_proof sec_6902 rule d respondent did not point to any evidence that kbi forgave or decided not to collect the loans furthermore respondent has not submitted any evidence that kbi did not receive reasonably equivalent value in exchange for this alleged transfer respondent has failed to meet the burden_of_proof continued evidence that kbi charged mr solaas interest we note that although mr solaas was present at the trial he did not testify and respondent who had the burden_of_proof did not call mr solaas as a witness therefore we hold that the alleged transfer was not constructive fraud on kbi's creditors conclusion for the reasons stated above we hold that mr solaas is not liable as a transferee for kbi's taxes and additions thereto to reflect the foregoing decision will be entered for petitioner
